DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

1.	In the preliminary amendment filed on September 13, 2018, claims , 5-7, 11-12, and 15-20 have been amended.  
2.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-20 are directed to collecting home health observations during a home visit for a subject, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine) and a method (process).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and a display field configured to display a representation of the home conditions to the caregiver;
receive the home health observations from the caregiver via the one or more observation fields; and
generate the representation of the home conditions for display to the caregiver based on the home health observations, the representation of the home conditions comprising an aggregation of the home health observations.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to home health observations for a patient.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).




A graphical user interface
A display
A processor 
A computing device

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that 
                


35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

 	As per claims 13-18, with regard to representative claim 13, having “means for causing display, means for receiving, and means for generating”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an electronic storage medium, and a processor as described in the specification at paragraphs 23, 24, and 49.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2008/0084296, Kutzik, et al., hereinafter Kutzik.
9.	Regarding claim 1, Kutzik discloses a system configured to standardize collection of home health observations made during a home visit by a caregiver to a home of a subject, the system comprising one or more hardware processors configured by machine-readable instructions to:
cause display of a graphical user interface to the caregiver on a computing device associated with the caregiver while the caregiver is in the home of the subject, the graphical user interface comprising one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and a display field configured to display a virtual representation of the home conditions to the caregiver, (Fig. 18A, and page 20, para. 
	receive the home health observations from the caregiver via the one or more observation fields, (Fig. 16A, and page 20, para. 219, A caregiving informatics template is a set of information products needed to provide the appropriate feedback about the caregiving process for evaluation and quality assurance. In a general sense such a template is similar for all users. But in each particular case the template is customizable to the specific information needs of the caregiver users); and
	generate the virtual representation of the home conditions for display to the caregiver via the display field based on the home health observations, the virtual representation of the home conditions comprising an aggregation of the home health observations, (Fig. 17C and 18A, and page 20, para. 219, These care notes record the observations and assessments of caregivers and provide an additional layer of information, especially as regards the impacts and outcomes of the caregiving process on the care recipient).
10.	Regarding claim 2, Kutzik discloses the system of claim 1 as described above.  Kutzik further discloses wherein the one or more hardware processors are configured such that receiving the home health observations includes receiving information related to one or more of a diet of the subject, hygiene of the subject, whether the subject or another occupant of the home smokes, presence of clutter in the home, presence of pets in the home, or safety hazards in the home, (Fig. 16B, meals and page 12, para. 
11.	Regarding claim 3, Kutzik discloses the system of claim 1 as described above.  Kutzik further discloses wherein the one or more hardware processors are further configured to store the home health observations and the virtual representation in a subject profile for the subject that is part of a database of previous home health observations and previous virtual representations for a plurality of subjects, compare the home health observations and virtual representation to previous home health observations and previous virtual representations for similar subjects in the database, determine suggested questions for the caregiver to ask the subject based on information in the subject profile and based on the comparison, and cause display of the suggested questions to the caregiver via the graphical user interface while the caregiver is in the home, (Fig. 18B and page 9, para. 114, these reports may be used to detect certain event classes, to weight them in terms of their relative importance and to compare them with baselines of task performance. The events weighed with respect to their importance may include getting out of bed, managing medication, the proper control of a stove, the proper control of water flow, and the proper control of selected electrical appliances. Based upon the reports of these events, gerontological living summary reports may be prepared in machine form and paper form at the remote case management system 148 
12.	Regarding claim 4, Kutzik discloses the system of claims 1 and 3 as described above.  Kutzik further discloses wherein the one or more hardware processors are further configured to:
	update a care plan for the subject stored in the subject profile based on the home health observations, the virtual representation, and the comparison, (page 21, para. 225, These actions may include but not be limited to phone calls to care recipient, home visits, meetings with family members, conferences with health and care professionals, assessment or reassessment of the care recipients' needs, adjustments and changes in the quantity and type of care delivered, etc. Additional pages of the reporting system allow for analysis of the care of any particular care recipient provided by this care giver); and
	determine health recommendations for communication to the subject based on information in the subject profile, the updated care plan, the comparison, the home health observations, and the virtual representation, (page 21, para. 225, These actions may include but not be limited to phone calls to care recipient, home visits, meetings with family members, conferences with health and care professionals, assessment or reassessment of the care recipients' needs, adjustments and changes in the quantity and type of care delivered, etc. Additional pages of the reporting system allow for analysis of the care of any particular care recipient provided by this care giver).

14.	Regarding claim 6, Kutzik discloses the system of claims 1 and 5 as described above.  Kutzik further discloses wherein the one or more sensors comprise one or both of a camera configured to generate images of the home, or an air quality sensor configured to generate output signals conveying information related to air quality in the home, (page 15, para. 179, Many temperature detecting units, with either electronic or mechanical thermostatic components, are familiar to those skilled in the art of environmental control. Such units are commercially available and routinely used in the monitoring and control of heating and cooling of buildings. By connecting temperature sensors to the appropriate signaling system, room temperature data can be transferred to the local controller, logged, analyzed and serve as the basis of machine generated reports as well as interventions. In the preferred embodiment of monitoring system, temperature sensors are used to trigger alerts and, if need be, automatically initiated communication with care givers if the temperature rises above a high threshold or falls below a low threshold, and page 19, para. 208, Using wrist worn accelerometer units and video cameras with a variety of automated image processing techniques, it is possible to establish the timing, sequence and duration of the skilled medical care delivered).
15.	Regarding claims 7-12, these claims are rejected for the same reasons as set forth above with regard to claims 1-6.  Kutzik discloses the method with one or more processors, (page 2, para. 32, The user monitoring system 100 includes a microprocessor based system controller device 110 linked to various sensors which are provided within a number of activity detection subsystems).
16.	Regarding claims 13-18, these claims are rejected for the same reasons as set forth above with regard to claims 1-6.  
17.	Regarding claims 19 and 20, these claims are rejected for the same reasons as set forth above with regard to claims 1, 5, and 6.  Kutzik discloses a computing device associated with the caregiver configured to receive information from the caregiver and display information to the caregiver; and one or more hardware processors configured by machine-readable instructions, (page 2, para. 32, The user monitoring system 100 includes a microprocessor based system controller device 110 linked to various sensors which are provided within a number of activity detection subsystems and page 16, para. 187, In addition to placing client information on a web server and allowing registered users to access the information, it is also useful to periodically transfer information and reports to subscribers via e-mail. Thus family members, physicians, case managers and others can receive periodic machine generated reports on the client (daily, weekly, monthly, etc) via email which may be received on one's computer or any other device capable of receiving email messages. In addition, emergency or quick response options for information transfer via the internet are afforded by linking the internet with a wide variety of wireless devices, including, but not limited to cell phones, pagers and personal data assistants. For example, if a monitored individual does not get out of bed before a critical time lapse, paging can be done in conjunction with or instead of phone calls.). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	SYSTEMS AND METHODS FOR HEALTHCARE DELIVERY, OBSERVATION, AND COMMUNICATION BETWEEN A DE-CENTRALIZED HEALTHCARE SYSTEM AND A PATIENT LIVING AT HOME (US 20110105853 A1);
B.	HEALTH INFORMATION MANAGEMENT SYSTEM AND METHOD (US 20080059242 A1);
C.	Home health point-of-care and administration system (US 20100198608 A1).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624